TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED JANUARY 7, 2022



                                   NO. 03-21-00673-CV


       River Creek Development Corporation and City of Hutto, Texas, Appellants

                                             v.

      Kenneth Paxton, Jr. Attorney General of Texas; Preston Hollow Capital, LLC;
               79 HCD Development, LLC; Public Finance Authority and
                       U.S. Bank National Association, Appellees




APPEAL FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, BAKER,AND TRIANA
    DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on December 3, 2021. Appellants

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Appellants shall pay all costs relating to this appeal, both in this Court and in the

court below.